DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
A.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
B.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via a telephonic communication with Andrew Z. Weaver (Reg. No. 56,468) on December 1, 2021.

C.	The application has been amended as follows: 

Claim 13 is amended as follows:
13. 	A cooling suit having a portion for legs, for torso, and for arms, the cooling suit comprising: 
an opening hose sleeve; 
inwardly branching gas ducts having several outlet openings arranged in a space between an outer gas-permeable textile layer and an inner gas-permeable textile layer; 
a pressurized gas cylinder with a coupling piece connected to the hose sleeve; 
wherein the portion for the legs, the torso, and the arms form a one-piece suit of gas-permeable textile with the inner gas-permeable textile layer of pure cotton or cotton with a 
wherein the inwardly branching gas ducts are flat textile ducts attached on an inner side of the outer gas-permeable textile layer of the one-piece suit by lamination, welding, sewing and/or stitching to the inner side of the gas-permeable textile layer, 
wherein the inwardly branching gas ducts are coupled to the hose sleeve, 
wherein one of the inwardly branching gas ducts leads from the hose sleeve into a ring which encloses a hip area, wherein the ring in a front area is open for opening the zip fastener, and starting from the ring, and for each of the legs, the one gas duct branches down from the hip area and is led downward on an outer side of the leg for a thigh and leads further down to a back side of the leg to finally end in an area of a hollow of a knee, 
wherein a second one of the inwardly branching gas ducts, from the ring that surrounds the hip area, branches upward from an area of a lower back, and runs along a spine into another ring-shaped gas duct of the inwardly branching gas ducts, wherein the another ring-shaped gas duct surrounds a neck and throat of a wearer, whereby the another ring-shaped gas duct is open at the front area so that the zip fastener can be opened, and starting from the another ring-shaped gas duct, two sections run down the front area of the one-piece suit along the zip fastener and end in a chest area of the wearer, 
wherein a third one of the inwardly branching gas ducts branches off over shoulders into  sleeves of the one-piece suit, along a side of the sleeves facing an inner side of the arms of the wearer, and 
wherein a fourth one of the inwardly branching gas ducts at the hip area branches off at a rear from the ring downwardly in a middle of the ring, which leads downward into a buttocks area and ends in [[a]] an area of [[a]] the crotch, 
of the inwardly branching gas ducts to account for a pressure drop, and wherein the several outlet openings are positioned for letting gas flow out to cool hips, the hollows of knees, the crotch, abdomen, arm joint, armpit on inside of the arm joint, chest, side directed to the torso, the neck, and lower back, and 
at least one valve with an adjusting wheel is provided at the pressurized gas cylinder to be carried along for delivery of expanded gas from the pressurized gas cylinder into the inwardly branching gas ducts, wherein the pressurized gas cylinder is made of carbon-fiber material; and 
a textile carrier system operable to receive the pressurized gas cylinder in the form of a backpack with two shoulder carrying straps and a lap strap to form a carrier device by which the wearer of the one-piece suit can bend down or can kneel down and lie on his or her side to carry out work, and 
wherein the one-piece suit alone weighs less than 3.5274 pounds (1.6 kg), and the pressurized gas cylinder holds a volume of 2 to 5 liters for carrying from 600 liters to 1500 liters of pressurized air at a pressure of 4351.13 psi (300 bar). 

Response to Amendment
D.	Applicant’s After-Final Amendment filed November 22, 2021 (hereinafter “11/22/21 Amendment") has been entered, and fully considered.  In the 11/22/21 Amendment, claims 13 & 16 were amended.  No claims were cancelled (claims 1-12, 14, 15, 17, & 19-23 were previously cancelled), or newly added.  Accordingly, claims 13, 16, & 18 remain pending in the application.        
E.	Claims 13, 16, & 18 are allowed for the reasons set forth below. 

Allowable Subject Matter
F.	The following is an Examiner’s statement of reasons for allowance:

	Independent claim 13 is directed to a cooling suit requiring, inter alia, a one-piece suit of gas-permeable textile comprised of an outer gas-permeable textile layer and an inner gas-permeable textile layer, along with a pressurized gas cylinder and a textile carrier system.   
	A specific configuration of inwardly branching gas ducts having several outlet openings are arranged in a space between the outer gas-permeable textile layer and the inner gas-permeable textile layer of the one-piece suit, and comprise flat textile ducts attached on an inner side of the outer gas-permeable textile layer.  
More particularly, the claim requires a series of four inwardly branching gas ducts, each having a particular configuration designed to cover one or more areas of the body for letting gas (from the pressurized gas cylinder) flow out to cool said regions.  
 When properly considered as a whole, none of the references of record, either alone or in combination, fairly teach or suggest the specific claimed arrangement of the four inwardly branching gas ducts in combination with the other limitations of independent claim 13.
	Dependent claims 16 & 18 are allowed by virtue of their dependency on allowed independent claim 13. 

Conclusion
G.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794